[Cite as State v. Bowling, 2014-Ohio-1690.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                              BUTLER COUNTY




STATE OF OHIO,                                      :

        Plaintiff-Appellee,                         :     CASE NO. CA2013-08-159

                                                    :          OPINION
   - vs -                                                       4/21/2104
                                                    :

PAMELA J. BOWLING,                                  :

        Defendant-Appellant.                        :



       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2013-01-0043



Michael T. Gmoser, Butler County Prosecuting Attorney, Lina N. Alkamhawi, Government
Services Center, 315 High Street, 11th Fl., Hamilton, Ohio 45011, for plaintiff-appellee

Jeffrey W. Bowling, 315 South Monument Avenue, Hamilton, Ohio 45011, for defendant-
appellant



        PIPER, J.

        {¶ 1} Defendant-appellant, Pamela J. Bowling, appeals her conviction in the Butler

County Court of Common Pleas for one count of illegal assembly or possession of chemicals

for the manufacture of drugs. For the reasons set forth below, we affirm appellant's

conviction.
                                                                                  Butler CA2013-08-159

          {¶ 2} Appellant was indicted on one count of illegal assembly or possession of
                                                                                                             1
chemicals for the manufacture of drugs in violation of R.C. 2925.041, a third-degree felony.

The charge arose against appellant after several products commonly used in the

manufacture of methamphetamine were found during a search of her vehicle during a traffic

stop.

          {¶ 3} On January 9, 2013, Adam Brennan, a Menards employee, observed Kelsey

Miller purchase a bottle of lye, Kleen-Out Drain Opener. Menards blacks out the bar codes

of lye and other products that are commonly used for the purpose of manufacturing drugs,

specifically methamphetamine.2 Brennan followed Miller outside and observed her getting

into the front passenger seat of a Kia sports utility vehicle. The vehicle was driven by

appellant. Brennan then observed the vehicle drive towards the exit doors of the store, and a

male, James Brown, enter the back of the vehicle. Brennan had seen Brown in the store

earlier, asking for lithium batteries and Coleman fuel. Pursuant to company policy, Brennan

contacted his manager to report the suspicious purchases, and the manager contacted the

police.

          {¶ 4} Officer Latona Reid was dispatched to the store "in reference to a young male

and female inside the store purchasing meth products." Upon arriving at Menards, Officer

Reid observed appellant's vehicle and further observed Brown and Miller getting into the

vehicle. Officer Reid followed the vehicle as it left the store's parking lot and initiated a traffic

stop after observing the vehicle go left of center twice. Officer Brandon McCroskey arrived at

the scene shortly after Officer Reid initiated the stop.


1. Appellant was originally indicted on a second-degree felony count of illegal assembly or possession of
chemicals for the manufacture of drugs in violation R.C. 2925.041. However, upon motion by the state, the trial
court ordered the indictment amended to a third-degree felony violation of R.C. 2925.041.

2. Menards blacks out the bar codes of these products such that when a person takes the item to the counter to
be purchased, the transaction takes a few extra minutes which allows the store's surveillance camera to capture
the individual on film.

                                                     -2-
                                                                          Butler CA2013-08-159

        {¶ 5} During the traffic stop, appellant consented to a search of her vehicle. In that

search, the officers recovered a bottle of Kleen-Out, lye drain cleaner and a package of
                                                                      3
lithium batteries in the "passenger compartment in the middle-C area." The officers also

discovered a box of pseudoephedrine inside a drawer located underneath the front

passenger seat of the vehicle, as well as a receipt dated January 8, 2013 at 5:57 p.m. from

Walgreens Pharmacy for Wal-Phed d-tab, a generic form of pseudoephedrine. Appellant,

Miller, and Brown were all subsequently placed under arrest.

        {¶ 6} The case proceeded to a jury trial, held on July 8 and 9, 2013. The jury found

appellant guilty of illegal assembly or possession of chemicals for the manufacture of drugs.

The trial court sentenced appellant to nine months in the Ohio Department of Rehabilitation

and Control, suspended her driver's license for three years, and ordered her to pay the costs

of prosecution.

        {¶ 7} Appellant appeals her conviction raising four assignments of error for our

review. For ease of discussion, we will address appellant's third and fourth assignments of

error together.

        {¶ 8} Assignment of Error No. 1:

        {¶ 9} THE COURT ERRED WHEN IT PERMITTED SERGEANT HACKNEY TO

TESTIFY AS TO THE ITEMS USED TO MANUFACTURE METHAMPHETAMINE.

        {¶ 10} In her first assignment of error, appellant asserts the trial court erred in

admitting Sergeant Hackney's testimony that the items recovered from her vehicle are items

commonly used to manufacture methamphetamine.

        {¶ 11} At trial, Officer McCroskey identified the items recovered during the search of

appellant's vehicle, including a box of pseudoephedrine, a bottle of lye drain cleaner, and a



3. The bottle of Kleen-Out is conspicuously labeled as 100 percent lye.

                                                    -3-
                                                                       Butler CA2013-08-159

package of lithium batteries. Later, during the testimony of Sergeant Hackney, a supervisor

for the Butler County Undercover Regional Narcotics Unit (BURN Unit), the state presented

Sergeant Hackney with these same items. Sergeant Hackney testified that these items are

"commonly used in the manufacture of methamphetamine." Appellant contends that this

testimony was improper as the state failed to present "evidence to prove that the chemicals

contained in the lye container, battery package[,] or Wal-Phed pseudoephedrine package

contained the product the packaging claimed to be."

       {¶ 12} Generally, this court will not reverse a trial court's decision regarding the

admission of evidence absent an abuse of discretion. State v. Perkins, 12th Dist. Preble No.

CA2012-09-12, 2013-Ohio-3409, ¶ 24. However, when a party fails to object at trial to the

issue under appeal, we review for plain error. Crim.R. 52(B); State v. Lang, 129 Ohio St.3d

512, 2011-Ohio-4215, ¶ 108. The record demonstrates appellant objected to Sergeant

Hackney's testimony on the basis that his testimony was "beyond the scope of a lay witness."

There is no indication appellant also objected to Sergeant Hackney's testimony for the

reasons now raised on appeal. Accordingly, we review this issue for plain error.

       {¶ 13} An alleged error constitutes plain error only if the error is obvious and but for

the error, the outcome of the trial clearly would have been different. State v. Blankenburg,

197 Ohio App.3d 201, 2012-Ohio-1289, ¶ 53 (12th Dist.), citing Lang at ¶ 108. Notice of

plain error is to be taken with utmost caution and should be invoked only to prevent a clear

miscarriage of justice. Id. A finding of harmless error, however, is appropriate where there is

"overwhelming evidence of guilt" or "some other indicia that the error did not contribute to the

conviction." State v. Sims, 12th Dist. Butler No. CA2007-11-300, 2009-Ohio-550, ¶ 34,

quoting State v. Ferguson, 5 Ohio St.3d 160, 166 (1983), fn. 5.

       {¶ 14} As an initial matter, we note, and appellant agrees, Sergeant Hackney's training

and experience permitted him to testify as to what chemicals are used to manufacture

                                              -4-
                                                                      Butler CA2013-08-159

methamphetamine. This court has previously stated that "[t]he experience and knowledge of

a * * * lay witness can establish his * * * competence to express an opinion on the identity of

a controlled substance if a foundation for this testimony is first established." State v. Cox,

12th Dist. Clermont No. CA2008-03-028, ¶ 46, quoting State v. McKee, 91 Ohio St.3d 292

(2001), syllabus; State v. Montoya, 12th Dist. Clermont No. CA2012-02-015, 2013-Ohio-

3312, ¶ 44 ("a police officer's lay opinion regarding the identity of a substance is admissible

based on his or her experience and training"); see also State v. Gragg, 173 Ohio App.3d 270,

2007-Ohio-4731, ¶ 41 (12th Dist.). Essentially, appellant asserts that although Sergeant

Hackney was qualified to provide a general opinion about the products commonly used to

make methamphetamine, he was not qualified to provide an opinion about whether the

specific items recovered from appellant's vehicle were, in fact, those that are commonly used

to manufacture methamphetamine because the packages recovered were not tested to

confirm their identity, i.e. that the packages actually contained pseudoephedrine, lithium

batteries, and lye drain cleaner.

       {¶ 15} The state, however, was not required to present evidence that the substance in

the packages were "actually" pseudoephedrine, lithium batteries, and lye drain cleaner. See

State v. Rollins, 3d Dist. Paulding No. 11-05-08, 2006-Ohio-1879, ¶23-25, (finding that

although the state did not present evidence that the substance in the tank was actually

anhydrous ammonia, an ingredient used to make methamphetamine, the state produced

sufficient circumstantial evidence that the defendant was in possession of anhydrous

ammonia). Rather, the state may prove the identity of the substance contained in the

package by circumstantial evidence. "Courts have held that the government may establish

the identity of a drug through cumulative circumstantial evidence." State v. Montoya, 12th

Dist. Clermont No. CA2012-02-015, 2013-Ohio-3312, ¶ 43, quoting United States v. Schrock,

855 F.2d 327, 334 (6th Cir.1988). Circumstantial evidence is proof of certain facts and

                                              -5-
                                                                       Butler CA2013-08-159

circumstances in a given case, from which the jury may infer other, connected facts, which

usually and reasonably follow according to the common experience of mankind. State v.

Ortiz-Bajeca, 12th Dist. Butler No. CA2010-07-181, 2011-Ohio-3137, ¶ 20. The government

only needs to produce sufficient evidence, direct or circumstantial, from which the trier of act

is able to identify the substance beyond a reasonable doubt. Montoya at ¶ 44. As

mentioned above, a lay witness may express his opinion as to the identity of a controlled

substance as long as such opinion is based on the experience and knowledge of the witness.

Cox at ¶ 46; Montoya at 44. The state is not required to present scientific evidence, as such

evidence is not always available because illegal drugs, by their nature, are sold or consumed.

Montoya at ¶ 44. However, when no foundation is laid for lay-witness testimony and there is

no scientific evidence, there is a lack of sufficient evidence for a drug conviction. Id.

       {¶ 16} In the present case, the identity of the items contained in the packaging found

in appellant's vehicle was established by cumulative circumstantial evidence. Brennan, an

employee at Menards, observed Miller "grab a bottle of lye" off the shelf, purchase the item,

and enter appellant's vehicle with this bottle. In addition, he also observed Brown in the

store, searching for lithium batteries. Brennan, who has been employed by Menards for six

years, certainly had the personal knowledge of the store's merchandise to identify the lye

drain cleaner and lithium batteries. Appellant's vehicle was pulled over and searched by the

officers just minutes after Miller and Brown left the store. When the items were recovered by

Officer McCroskey, the packages were unopened.                 Miller, an admitted user of

methamphetamine, testified that she purchased the bottle of lye for the specific purpose of

using it to make methamphetamine. Miller also stated that Brown agreed he would purchase

the batteries "for meth." As for the package of pseudoephedrine recovered from appellant's

vehicle, it was similarly unopened. Appellant admitted during her interview with Agent Lenny

Hollandsworth, an agent with the BURN Unit, that she had purchased the box of

                                              -6-
                                                                              Butler CA2013-08-159

pseudoephedrine. From this evidence, the state presented sufficient evidence for the finder

of fact to conclude that it was indeed pseudoephedrine, lye drain cleaner, and lithium

batteries contained in the packages found in appellant's vehicle.

       {¶ 17} In addition, even if this court were to assume Sergeant Hackney's testimony

was admitted in error, such error would not rise to the level of plain error. Miller testified that

"[l]ye drainage for the drains, lithium batteries, [and] Sudafed" are used to make
                4
methamphetamine. Miller also testified that on January 9, 2013, she, appellant, and Brown

went about purchasing the pseudoephedrine, drain cleaner, and batteries "for meth."

Accordingly, in light of the other evidence supporting her conviction, the outcome of trial

would not have been different absent the testimony of Hackney.

       {¶ 18} For the reasons discussed above, appellant's first assignment of error is

overruled.

       {¶ 19} Assignment of Error No. 2:

       {¶ 20} DEFENSE COUNSEL WAS INEFFECTIVE FOR FAILING TO OBJECT TO

KELSEY MILLER'S TESTIMONY AS TO THE ITEMS USED TO MANUFACTURE

METHAMPHETAMINE.

       {¶ 21} In her second assignment of error, appellant argues that her trial counsel was

ineffective.

       {¶ 22} To prevail on an ineffective assistance of counsel claim, appellant must show

trial counsel's performance fell below an objective standard of reasonableness and she was

prejudiced as a result. State v. Ward-Douglas, 12th Dist. Warren No. CA2011-05-042, 2012-

Ohio-4023, ¶ 96, citing Strickland v. Washington, 466 U.S. 668, 687-688, 693, 104 S.Ct.

2052 (1984); State v. Burke, 97 Ohio St.3d 55, 2002-Ohio-5310, ¶ 6. In order to demonstrate



4. Sudafed is an over-the-counter cold medicine which contains pseudoephedrine as an ingredient.

                                                  -7-
                                                                         Butler CA2013-08-159

prejudice, appellant must establish, but for counsel's errors, there is a reasonable probability

that the result of trial would have been different; a "reasonable probability" is a probability

sufficient to undermine confidence in the outcome. Burke at ¶ 6. The failure to make an

adequate showing on either prong is fatal to an ineffective assistance of counsel claim. State

v. Zielinski, 12th Dist. Warren No. CA2010-12-121, 2011-Ohio-6535, ¶ 50.

       {¶ 23} Counsel is strongly presumed to have rendered adequate assistance and made

all significant decisions in the exercise of reasonable professional judgment. State v.

Hendrix, 12th Dist. Butler No. CA2012-05-109, 2012-Ohio-5610, ¶ 14. It is not the role of the

appellate court to second guess the strategic decisions of trial counsel. State v. Lloyd, 12th

Dist. Warren Nos. CA2007-04-052, CA2007-04-053, 2008-Ohio-3383, ¶ 61.

       {¶ 24} In the present case, appellant asserts her counsel was ineffective for failing to

object to Miller's lay-opinion testimony. At trial, Miller testified that pseudoephedrine, lithium

batteries, and lye are all used in the manufacture of methamphetamine. Appellant contends

her trial counsel should have objected to this testimony because, according to appellant, the

state failed to establish the proper foundation for Miller's opinion as she only testified that she

was a "user" of methamphetamine.

       {¶ 25} Evid.R. 701 permits a lay witness to offer an opinion as long as such opinion is:

(1) rationally based on the perception of the witness and (2) helpful to a clear understanding

of the witness' testimony or the determination of a fact in issue. Pursuant to Evid.R. 701, the

Supreme Court has held that the experience and knowledge of a drug-user lay witness can

establish his or her competence to express an opinion on the identity of a controlled

substance if a foundation for this testimony is first established. State v. McKee, 91 Ohio

St.3d 292, 297 (2001). The identity of a drug may be established through circumstantial

evidence as long as the lay witness has "first hand [sic] knowledge and a 'reasonable basis –

grounded either in experience or specialized knowledge – for arriving at the opinion

                                                -8-
                                                                       Butler CA2013-08-159

expressed.'" State v. Gragg, 12th Dist. Fayette No. CA2006-09-038, 2007-Ohio-4731, ¶ 40,

quoting State v. Vogel, 3d Dist. Crawford No. 3-05-10, 2005-Ohio-5757, ¶ 11; see also

McKee at 297.

      {¶ 26} We find that Miller was qualified as a lay witness to testify regarding the

products used to manufacture methamphetamine. At trial, Miller testified that she uses

methamphetamine. Contrary to appellant's assertions, Miller also testified that she has seen

methamphetamine made. Specifically, the state questioned whether she knew what items go

into the making or manufacture of methamphetamine. Miller responded that she did and

identified "[l]ye drainage for the drains, lithium batteries, and Sudafed" as the necessary

items. Furthermore, Miller explained she had purchased items to be used in the manufacture

of methamphetamine prior to the events on January 9, 2013, and had purchased such items

with appellant.   Accordingly, Miller's knowledge as to the items used to manufacture

methamphetamine was a result of her first-hand use and experience in not only using

methamphetamine, but also observing it being made, and participating in obtaining items

necessary to its manufacture. Moreover, trial counsel was entitled to and in fact cross-

examined the credibility of Miller's opinion regarding the products used to manufacture

methamphetamine.

      {¶ 27} Based on the foregoing, we find that trial counsel was not ineffective in failing to

object to Miller's testimony as such testimony was admissible.

      {¶ 28} Appellant's second assignment of error is overruled.

      {¶ 29} Assignments of Error No. 3 and No. 4:

      {¶ 30} THE STATE OF OHIO PRESENTED INSUFFICIENT EVIDENCE TO

CONVICT [APPELLANT] OF ILLEGAL ASSEMBLY OR POSSESSION OF CHEMICALS

FOR THE MANUFACTURE OF DRUGS.

      {¶ 31} In her third and fourth assignments of error, appellant asserts the state failed to

                                              -9-
                                                                        Butler CA2013-08-159

present sufficient evidence to support her conviction for illegal assembly or possession of

chemicals for the manufacture of drugs.

       {¶ 32} When reviewing the sufficiency of the evidence underlying a criminal conviction,

an appellate court examines the evidence in order to determine whether such evidence, if

believed, would support a conviction. State v. Wilson, 12th Dist. Warren No. CA2006-01-

007, 2007-Ohio-2298, ¶ 33. "The relevant inquiry is whether, after viewing the evidence in a

light most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime proven beyond a reasonable doubt." State v. Perkins, 12th

Dist. Preble No. CA2012-09-012, 2013-Ohio-3409, ¶ 8, quoting State v. Jenks, 61 Ohio St.3d

259 (1991), paragraph two of the syllabus, superseded on other grounds.

       {¶ 33} In the present case, appellant was convicted of illegal assembly or possession

of chemicals for the manufacture of drugs, in violation of R.C. 2925.041. R.C. 2925.041

states, in part:

                      (A) No person shall knowingly assemble or possess one
               or more chemicals that may be used to manufacture a controlled
               substance in schedule I or II with the intent to manufacture a
               controlled substance in schedule I or II in violation of section
               2925.04 of the Revised Code.

                       (B) In a prosecution under this section, it is not necessary
               to allege or prove that the offender assembled or possessed all
               chemicals necessary to manufacture a controlled substance in
               schedule I or II. The assembly or possession of a single
               chemical that may be used in the manufacture of a controlled
               substance in schedule I or II, with the intent to manufacture a
               controlled substance in either schedule, is sufficient to violate
               this section.

       {¶ 34} Appellant contends the state failed to prove that the chemicals found in her

vehicle were in fact chemicals that are commonly used in the manufacture of

methamphetamine and that she knowingly "possessed" such chemicals.

       {¶ 35} According to R.C. 2901.22(B), "a person acts knowingly, regardless of his


                                              - 10 -
                                                                       Butler CA2013-08-159

purpose, when he is aware that his conduct will probably cause a certain result or will

probably be of a certain nature. A person has knowledge of circumstances when he is aware

that such circumstances probably exist." Possession means "having control over a thing or

substance, but may not be inferred solely from mere access to the thing or substance

through ownership or occupation of the premises upon which the thing or substance is

found." R.C. 2925.01(K). Possession may be actual or constructive. Perkins at ¶ 11.

"Constructive possession exists when one is conscious of the presence of the object and

able to exercise dominion and control over it, even if it is not within one's immediate physical

possession." Id. Dominion and control can be proven by circumstantial evidence alone.

State v. Gaefe, 12th Dist. Clinton No. CA2001-11-043, 2002-Ohio-4995, ¶ 10.

       {¶ 36} Appellant argues that the state failed to prove she was in possession of the

items found in her vehicle because the items were found in the back of the vehicle. Further,

she asserts the state did not prove she exercised dominion and control over the items

because all the evidence indicated she never exited the vehicle until after she was stopped

by Officer Reid. Appellant testified in her own defense that she was only giving Miller and

Brown a ride. She also testified that she had never met Brown before that day. According to

appellant, she was unaware of the items purchased by either Brown or Miller and was

unaware that their intent was to use the products to produce methamphetamine. Appellant

denied knowing that drain cleaner, batteries, and pseudoephedrine are commonly used to

make methamphetamine prior to hearing the testimony at trial.

       {¶ 37} The state presented testimony and evidence which directly contradicted

appellant's version of events. Miller testified that the day before their arrest, she and

appellant went out to several stores in the area and methodically purchased

pseudoephedrine for the purpose of making methamphetamine or exchanging the pills for

methamphetamine. Miller also testified that appellant sent her to Brown's residence to obtain

                                             - 11 -
                                                                       Butler CA2013-08-159

the methamphetamine. A text message sent from appellant's cellular telephone indicated

that appellant wanted "three-quarters" of a gram of methamphetamine per box. Agent

Hollandsworth, who interviewed appellant the day of her arrest, confirmed that it is common

to exchange methamphetamine for pseudoephedrine boxes. This evidence indicates that

appellant was well aware of the products used in the manufacture of methamphetamine and,

in fact, knew Brown well before picking him up on January 9, 2013.

       {¶ 38} Furthermore, Miller testified that prior to going to Menards on January 9, 2013,

she, Brown, and appellant had a conversation regarding what each person was going to

purchase.    Miller further stated that the purpose of these purchases was "for meth."

Accordingly, the jury could have inferred from this testimony that appellant was certainly

conscious of the presence of the pseudoephedrine, drain cleaner, and lithium batteries in her

vehicle. In addition, although there is no indication that appellant was in actual possession of

the drain cleaner or batteries, the state presented evidence which demonstrated that she was

able to exercise the necessary dominion and control over the items to establish constructive

possession. The items were recovered from appellant's own vehicle and were near where

she was sitting. Moreover, the pseudoephedrine box was well within appellant's reach.

Appellant herself admitted she had purchased pseudoephedrine. According to Miller, this

purchase of pseudoephedrine was "for meth." Therefore, by appellant's own admission, she

possessed at least one item necessary for the manufacture of methamphetamine, and it is

clear that possession of a single chemical is sufficient under the statute.

       {¶ 39} After viewing the evidence in a light most favorable to the prosecution, we find

the jury could have found that appellant knowingly possessed one or more chemicals that

may be used in the manufacture of methamphetamine.

       {¶ 40} In challenging the evidence supporting her conviction, appellant also contends

that the state failed to present evidence that the chemicals in the packaging were in fact lye

                                             - 12 -
                                                                         Butler CA2013-08-159

drain cleaner, lithium batteries, and pseudoephedrine. Appellant once again asserts the

state failed to prove that the products contained inside the packages recovered from her

vehicle are those used to manufacture methamphetamine.

       {¶ 41} As described in our resolution of the first assignment of error, the state was not

required to present scientific evidence to establish the identity of chemicals found in

appellant's vehicle. See Montoya, 2013-Ohio-3312 at ¶ 43-44. Rather, the state presented

sufficient circumstantial evidence, through the testimony of Miller, Officer McCroskey, and

Brennan, which allowed the finder of fact to conclude it was indeed pseudoephedrine, lye

drain cleaner, and lithium batteries contained in the packages found in appellant's vehicle.

Moreover, based on Sergeant Hackney's testimony that the products possessed by appellant

are commonly used in the manufacture of methamphetamine, the fact-finder was capable of

drawing the reasonable inference that such packaging contained "chemicals" necessary to

the manufacture of methamphetamine.

       {¶ 42} In addition, Miller's testimony, if believed, was sufficient to support appellant's

conviction. Miller testified that "[l]ye drainage for the drains, lithium batteries, [and] Sudafed"

are used to make methamphetamine. Miller further stated that she and appellant had

purchased pseudoephedrine on the day before their arrest to make methamphetamine. In

addition, Miller testified that on January 9, 2013, she, appellant, and Brown went about

purchasing pseudoephedrine, and the drain cleaner and batteries from Menards "for meth."

       {¶ 43} Based on the foregoing, the record indicates that the jury could have found the

essential elements of the crime proven beyond a reasonable doubt. Accordingly, appellant's

third and fourth assignments of error are overruled.

       {¶ 44} Judgment affirmed.


       S. POWELL, P.J., and M. POWELL, J., concur.


                                               - 13 -